Luke, J.
Under the ruling of the Supreme Court in this case, made on February 14, 1928, 165 Ga. 742 (142 S. E. 63) (the case having been brought before that court from this court by writ of certiorari), the petition as amended failed to set out a cause of action, and the trial court erred in overruling the general demurrer. In conformity to that ruling, the former judgment of this court, holding that the trial court properly overruled the general demurrer to the petition as amended (36 Ga. App. 611, 137 S. E. 918), is vacated, and the judgment of the lower court is

Reversed.


Broyles, O. J., and Bloodworlh, J., eonew.